
	
		I
		112th CONGRESS
		2d Session
		H. R. 5620
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of Defense to provide funding
		  assistance to State training centers certified by the Federal Emergency
		  Management Agency as capable of providing emergency response
		  training.
	
	
		1.Assistance for homeland
			 defense mission training
			(a)Assistance
			 authorizedChapter 9 of title
			 32, United States Code, is amended by adding at the end the following new
			 section:
				
					909.Training
				assistance
						(a)Assistance
				authorizedTo improve the
				training of National Guard units and Federal agencies performing homeland
				defense activities, the Secretary of Defense may provide funding assistance
				through a special military cooperative agreement for the operation and
				maintenance of any State training center certified by the Federal Emergency
				Management Agency as capable of providing emergency response training.
						(b)Merit-Based or
				competitive decisionsA decision to commit, obligate, or expend
				funds under subsection (a) with or to a specific entity shall—
							(1)be based on
				merit-based selection procedures in accordance with the requirements of
				sections 2304(k) and 2374 of title 10 or on competitive procedures; and
							(2)comply with other
				applicable provisions of
				law.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						909. Training
				assistance.
					
					.
			
